Citation Nr: 0636681	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  00-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to the veteran's service-connected post-
traumatic stress disorder.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left shoulder and arm disorder, claimed to have resulted 
from a medical testing procedure at a Department of Veterans 
Affairs (VA) medical facility in November 1995.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right leg and hip disorder, claimed to have resulted from 
surgery at a Department of Veterans Affairs (VA) medical 
facility in February 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefits 
currently sought on appeal.


FINDINGS OF FACT

1.  The veteran failed to report to his scheduled 
Compensation & Pension examination in conjunction with his 
claim for an increased rating for his service-connected post-
traumatic stress disorder.

2.  Hypertension is not related to the veteran's service-
connected post-traumatic stress disorder.

3.  The veteran has degenerative changes of the left shoulder 
and right hip.

4.  The medical evidence of record does not show that the 
proximate cause of the veteran's degenerative changes was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in conducting the November 1995 thallium test or 
performing the February 1996 angioplasty.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
post-traumatic stress disorder are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, 3.655, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2006).

2.  Hypertension is not proximately due to, or the result of, 
the veteran's service-connected post-traumatic stress 
disorder.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. § 3.310 (2006).

3.  The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for a left shoulder and arm disability have 
not been met.  38 U.S.C.A. § 1151 (West Supp. 2005); 38 
C.F.R. § 3.358 (2006).

4.  The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for a right leg and hip disability have not 
been met.  38 U.S.C.A. § 1151 (West Supp. 2005); 38 C.F.R. 
§ 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West Supp. 2005) and 
38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ notified 
the veteran of information and evidence necessary to 
substantiate the claims for an increased evaluation, 
secondary service connection, and compensation under § 1151.  
He further was notified of information and evidence that VA 
would seek to provide and information and evidence that he 
was expected to provide.  The veteran was instructed to 
submit any evidence in his possession that pertained to his 
claims.  Although this notice was delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated the 
claims based on all the evidence in December 2004, without 
taint from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and the late notice did not affect the essential 
fairness of the decision. 

Because service connection for hypertension is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West Supp. 2005) and 38 C.F.R. 
§ 3.159(c) (2006).  All identified and available treatment 
records have been secured.  Although the Board found in July 
2005 that further medical examination and opinion were 
required prior to appellate review of each of the claims, the 
veteran failed to report to these examinations without good 
cause shown.  Particularly, the record shows that in 
September 2005, the VA Medical Center in Decatur notified the 
veteran by certified mail that he was scheduled for a 
Compensation & Pension exam on October 3, 2005.  This 
correspondence also notified the veteran that if he did not 
report, it may result in the loss or discontinuation of his 
benefits.  On September 29, 2005, the VAMC cancelled the 
exams, noting that the veteran had withdrawn his claims, and 
he therefore was not going to report.  Because the veteran 
did not notify the RO of his withdrawal, the claims have been 
properly certified to the Board.  No further development, 
however, will be directed.

Disability Evaluation

The veteran's service-connected post-traumatic stress 
disorder is currently evaluated as 70 percent disabling.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  An examination is required in conjunction 
with claims for increases.  When a claimant fails to report 
for an examination that is scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655 (2006).  

Because, as described above, the veteran was scheduled for, 
and failed to report to, his October 2005 mental health 
examination, his claim for an increase fails as a matter of 
law.

 Secondary Service Connection

The veteran contends that he has hypertension which is 
directly related to his service-connected post-traumatic 
stress disorder (PTSD).  In support of his claim, he 
submitted general medical research on the possible link 
between PTSD and other medical disorders.  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

The veteran was scheduled for an examination in October 2005 
to determine the nature of any relationship between his 
currently diagnosed hypertension and his service-connected 
psychiatric disability.  He failed to report to this 
examination.  Under the governing regulations, when a 
claimant fails to report for an examination that is scheduled 
in conjunction with an original claim for compensation, the 
claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655 (2006).  Currently, there is no competent 
medical evidence of record establishing that the veteran's 
hypertension either was caused or aggravated by his service-
connected disability.

The veteran points to the medical research that he submitted 
as proof of his claim.  Generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  However, medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 
(1998).

Here, the Board finds that the opinions articulated in the 
article, "Trauma and Physical Health," in the Winter 2000, 
Volume 9 (1) of Clinical Quarterly do not meet the standard 
set forth in Wallin, because they do not delve into a medical 
association between PTSD and hypertension.  Instead, they 
speak generally about how patients with PTSD have more 
physical disorders diagnosed than those who do not have PTSD.  
The required degree of certainty with respect to a link 
between hypertension and PTSD is not evident.  Thus, the 
veteran's research does not suffice for evidence of a 
relationship.

The veteran also alleged a nexus, in correspondence dated in 
June 2000, by referencing the DSM-IV, apparently referring to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders.  Specifically, he 
posits that because outburst of anger, hypervigilance, and 
exaggerated startle response are listed as symptoms, "one 
can not have these without a heightened blood pressure."  
These assertions are afforded no probative weight.  Although 
the veteran is competent to testify as to his own experiences 
and symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinion as to etiology and a medical 
diagnosis competent.  His statements do not provide the 
requisite evidence.

Because no competent medical evidence of a causative 
relationship is of record, the preponderance of the evidence 
is found to be against the veteran's claim.  Accordingly, the 
benefit of the doubt provision does not apply.  Service 
connection for hypertension, as secondary to PTSD, is not 
warranted.

Entitlement to Compensation under 38 U.S.C.A. § 1151

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in January 1999.  For claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 shall 
be awarded for a qualifying additional disability as caused 
by improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility.  
Additionally, it must be shown that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2005).  A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  

In this case, the veteran claims left shoulder and arm 
disorders as a result of a persantine thallium test in 
November 1995, and right leg and hip disorders as the result 
of angioplasty in February 1996.  VA radiological records 
dated in July and September 2000 demonstrate degenerative 
changes of the left shoulder and right hip.  Based on this 
evidence, the Board requested examination and medical opinion 
to determine the nature and etiology of the disorders, as 
well as to determine whether the procedures that the veteran 
underwent through VA were the cause.  The veteran failed to 
report to these examinations in October 2005.

When a claimant fails to report for an examination that is 
scheduled in conjunction with an original claim for 
compensation, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655 (2006).  For the veteran's 
claims to prevail, competent medical evidence must show that 
his degenerative changes were caused by the VA procedures, 
and that they were due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in conducting the thallium test 
or performing the angioplasty.  Or, the injuries must be 
found to be not reasonably foreseeable.  Because the veteran 
failed to report to his exam, medical opinions finding 
proximate cause are not of record.  Without such opinions, 
the claims must be denied.



ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder is denied. 

Entitlement to service connection for hypertension is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left shoulder and arm disorder, claimed to have resulted from 
a medical testing procedure at a VA medical facility in 
November 1995, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right leg and hip disorder, claimed to have resulted from 
surgery at a VA medical facility in February 1996, is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


